Citation Nr: 9925124	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on account of being 
housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from February 1963 to May 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1997 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  The decision denied entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or on account of being housebound.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's service-connected disabilities are carpal 
tunnel syndrome of the right wrist, rated as 30 percent 
disabling; bilateral varicose veins, rated as 30 percent 
disabling; post-traumatic stress disorder, rated as 30 
percent disabling; arthritis of the cervical spine, rated as 
20 percent disabling; arthritis of the lumbar spine, rated as 
20 percent disabling; carpal tunnel syndrome of the left 
wrist, rated as 20 percent disabling; degenerative arthritis 
of the right knee, rated as 10 percent disabling; 
degenerative changes of the right elbow, rated as 10 percent 
disabling; second degree burns of the face, neck, right 
shoulder and right anterior chest, rated as 10 percent 
disabling; post-operative removal of the left first rib, 
rated as 10 percent disabling; bilateral sensorineural 
hearing loss, rated as noncompensably disabling; and 
degenerative arthritis of bilateral hands, rated as 
noncompensably disabling.  The combined disability rating is 
90 percent, and the veteran has a total disability rating 
based on individual unemployability due to service-connected 
disabilities.

3.  The veteran's service-connected disabilities prevent him 
from caring for his daily personal needs, and render him 
unable to protect himself from the hazards of daily living.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance are met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.350, 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  A claim for special 
monthly compensation is, in essence, a claim for increased 
benefits.  Accordingly, the Board finds that the veteran's 
claim for special monthly compensation is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the reports of examinations 
conducted by the VA and several recent VA medical treatment 
records.  The veteran has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

The veteran contends that he is entitled to special monthly 
compensation based on the need for regular aid and attendance 
or on account of being housebound.  He asserts that his 
disability confines him to his home, and that he is in need 
of the assistance of another person with his daily personal 
needs.

Increased compensation is payable to a claimant who has a 
need for regular aid and attendance.  See 38 C.F.R. 
§ 3.350(h) (1998).  The following factors will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  Being 
bedridden will be a proper basis for the determination.  For 
the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352 (1998).

Special monthly compensation is also warranted where the 
veteran has a single service-connected disability rated as 
100 percent, and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
The latter requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  See 38 C.F.R. § 3.350(i) (1998)

The veteran's service-connected disabilities are carpal 
tunnel syndrome of the right wrist, rated as 30 percent 
disabling; bilateral varicose veins, rated as 30 percent 
disabling; post-traumatic stress disorder, rated as 30 
percent disabling; arthritis of the cervical spine, rated as 
20 percent disabling; arthritis of the lumbar spine, rated as 
20 percent disabling; carpal tunnel syndrome of the left 
wrist, rated as 20 percent disabling; degenerative arthritis 
of the right knee, rated as 10 percent disabling; 
degenerative changes of the right elbow, rated as 10 percent 
disabling; second degree burns of the face, neck, right 
shoulder and right anterior chest, rated as 10 percent 
disabling; post-operative removal of the left first rib, 
rated as 10 percent disabling; bilateral sensorineural 
hearing loss, rated as noncompensably disabling; and 
degenerative arthritis of bilateral hands, rated as 
noncompensably disabling.  The combined disability rating is 
90 percent, and the veteran has a total disability rating 
based on individual unemployability due to service-connected 
disabilities.

The report of an examination for housebound status or 
permanent need for regular aid and attendance conducted by 
the VA in April 1997 shows that the veteran was accompanied 
to the place of examination by his wife.  The mode of travel 
was by car.  The veteran's complaints were of having 
degenerative joint disease and weakness in all four 
extremities.  The veteran reportedly spent 16 hours per day 
in bed.  He was sitting in a wheel chair with braces on both 
wrists and both lower extremities.  The veteran had decreased 
strength and sensation in both upper extremities along with 
decreased hand dexterity.  He also had decreased strength in 
both lower extremities with arthrosis of the knees and 
ankles.  The veteran also had a spine injury.  The veteran 
reportedly required assistance in all activities of daily 
living as he was unable to perform them independently.  He 
needed assistance in and out of the tub, and for transfers on 
unlevel surfaces.  He had wheelchair mobility, but was unable 
to propel himself.  He could ambulate only a short distance 
in his home.  The veteran was confined to home without 
assistance.  He required aids such as braces, a wheelchair, a 
cane, an electric scooter and a lift chair.  Finally, the 
examiner checked a box on the examination report form to 
certify that the "veteran requires the daily personal health 
care services of a skilled provider without which the veteran 
would require hospital, nursing home, or other institutional 
care."

The veteran was afforded another VA aid and 
attendance/housebound examination in May 1997.  The report 
contains information similar to that found in the April 1997 
examination report.  Significantly, in a section of the 
report for making additional remarks, the examiner stated 
that "The patient appears housebound and in need of aid and 
attendance."  

Finally, the veteran was afforded another VA aid and 
attendance/housebound examination in February 1998.  The 
report shows that the veteran appeared to be much older than 
his stated age, and appeared to be in fair to poor health.  
He reported that his son had purchased a wheelchair van so 
they could put the veteran's electric wheelchair in it for 
trips to see his physician.  The veteran's wife attended the 
examination with the veteran.  The examiner stated that he 
did not think that the veteran could have gotten to the 
examination without her.  The veteran was not totally 
bedridden, but was very limited in his ability to ambulate.  
He was in bed, a recliner, or a wheelchair on a regular 
basis.  The veteran's wife said that she took care of all 
business matters.  The veteran was not able to perform all 
self care or to travel beyond the premises of his home 
without assistance.  He did go shopping with his wife in a 
wheelchair and went to the VA medical center when needed. 

On examination, strength in both arms was 5/5, but there was 
impingement in the right shoulder with severe arthritis.  The 
veteran's wife said that he was very clumsy due to his carpal 
tunnel syndrome and dropped a lot of things.  Fastening 
clothing was not possible.  Shaving was also not possible.  
When going to the toilet, he was not able to cleanse himself 
properly.  His gait was clumsy and his coordination was not 
adequate to ambulate for a long distance.  He had poor 
balance.  The examiner stated that the veteran's restrictions 
were permanent and that his condition would only deteriorate.  

Based on the foregoing evidence, the Board finds that the 
veteran's service-connected disabilities prevent him from 
caring for his daily personal needs, and render him unable to 
protect himself from the hazards of daily living.  
Accordingly, the Board concludes that the criteria for 
special monthly compensation based on the need for regular 
aid and attendance are met.  The Board notes that no 
additional discussion of whether the veteran is housebound is 
required as benefits based on housebound status are only 
available to persons who are not entitled to increased 
compensation based on the need for regular aid and 
attendance.  



ORDER

Special monthly compensation benefits based on the need for 
regular aid and attendance are granted.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

